Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ana Cecilia Mongrut-Avanzini appeals the district court’s order granting summary judgment to Defendants in this action filed pursuant to the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mongrut-Avanzini v. Virginia, No. 1:12-cv-00152, 2013 WL 1755055 (E.D.Va. Apr. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.